DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No EP16199933.9, filed on 05/17/2019.

Specification
The disclosure is objected to because of the following informalities: 
The acronym “PVDF” was first indicated (page 15, line 22) without definition. The examiner recommends including the definition of the acronym.
The term “, silicones.” (Page 16, line 20), should read “, and silicones.”
The term “, polyanilines” (page 16, line 25), should read “, and polyanilines.”
The term “, CMUT.” (Page 17, line 25), should read “, and CMUT.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “minimum wavelength” it is unclear what is meant by the term “minimum”. The term “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seyed-Bolorforosh et al. (US Patent No. 5638822, hereinafter, Seyed).

Regarding claim 1, Seyed teaches An acoustic coupling component (32) for positioning between an ultrasound transducer arrangement (30) and material (34) to be treated or imaged, comprising (see abstract): an electroactive material actuator comprising a layered electroactive material structure of at least an electroactive material layer and a further material layer of different 5acoustic impedance (Figure 2, elements 6 and 8, see col 5, lines 10-37), wherein the electroactive material actuator is adapted to receive an ultrasound signal having a frequency from the ultrasound transducer arrangement and to transmit the ultrasound signal to the material to be treated or imaged (see col 4, line 64 to col 5 line 8 and col 10, lines 30-41); and a controller (36) for electrically controlling the electroactive material actuator to implement a shift of the frequency upon its transmission (see col 8, lines 25-39).

Regarding claim 2, Seyed teaches A component as claimed in claim 1, wherein the layered structure has at least two different materials (40, 42) of different acoustic impedance (see col 5, lines 10-37).

Regarding claim 4, Seyed teaches A component as claimed in any preceding claim, wherein:  20the electroactive material has associated actuator electrodes and the further material layer is a passive layer (Figure 1, see col 5, lines 10-37 and col 6, lines 11-30), or both the 

Regarding 7, Seyed teaches A component as claimed in claim 6, wherein the filler particles comprise ceramic particles or metal particles coated with a non-conductive coating (see col 6, lines 31-46).

Regarding claim 8, Seyed teaches A component as claimed in claim 6 or 7, comprising a segmented electrode arrangement associated with the electroactive material layer actuator (Figure 1, see col 5, lines 10-37).

Regarding claim 11, Seyed teaches An ultrasound device, comprising: a transducer arrangement (30) (Figure 1, see col 5, lines 10-37 and col 5, lines 38-45);  20an acoustic coupling component as claimed in any preceding claim, adapted to be positioned between the transducer arrangement and the material to be treated or imaged (Figure 1, see col 5, lines 10-37 and col 5, lines 38-45).

Regarding claim 12, Seyed teaches An ultrasound device as claimed in claim 11, wherein the acoustic coupling component is an acoustically transmissive window over the transducer arrangement (see col 2, lines 37-56 and col 7, lines 23-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seyed-Bolorforosh et al. (US Patent No. 5638822, hereinafter, Seyed) in the view of Hall et al (US Pub No. US2014/0276247).

Regarding claim 3, Seyed teaches component as claimed in claim 2, however, Seyed fails to explicitly teach that a first (40) of the materials of the 15layered structure comprises a PVDF electroactive polymer material and a second (42) of the materials of the layered structure comprises a silicone dielectric electroactive polymer material. 
Hall, in the same field of endeavor in the subject of ultrasound transducer device, teaches a first (40) of the materials of the 15layered structure comprises a PVDF electroactive polymer material (see paragraph 0092) and a second (42) of the materials of the layered structure comprises a silicone dielectric electroactive polymer material (see paragraph 0105). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Hall to provide a first of the materials of the 15layered structure comprises a PVDF electroactive polymer material and a second of the materials of the layered structure comprises a silicone dielectric electroactive polymer material. Doing so would result in higher efficiency, reliability, and fast response time. By using the silicone dielectric electroactive polymer, the layer will be able to produce repeatable actuation, and by using PVDF electroactive polymer, the layer will be able to exhibits strong electric response. 

Regarding claim 10, Seyed teaches A component as claimed in any preceding claim, however, Seyed fails to explicitly teach that the electroactive material layer comprises a PVDF electroactive polymer layer.
Hall, in the same field of endeavor in the subject of ultrasound transducer device, teaches the electroactive material layer comprises a PVDF electroactive polymer layer (see paragraph 0092).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Hall to provide electroactive material layer comprises a PVDF electroactive polymer layer. Doing so would result in higher efficiency, reliability, and fast response time. By using PVDF electroactive polymer, the layer will be able to exhibits strong electric response. 

Regarding claim 14, Seyed teaches An ultrasound device as claimed in claim 11, 12 or 13, however, Seyed fails to explicitly teach the transducer arrangement is adapted to generate ultrasound waves having a minimum wavelength in the material, wherein the electroactive material layer comprises filler particles having a maximum linear dimension of less than 20% of said minimum wavelength.
Hall, in the same field of endeavor in the subject of ultrasound transducer device, teaches the transducer arrangement is adapted to generate ultrasound waves having a minimum wavelength in the material (see paragraph 0158, ex: “The use of pulsed subthermal high frequency ultrasound at about 1 to 5 MHz at 20% duty factors in the range of 0.5 w/cm.sup.2 is also effective in stimulating tissue regeneration and is often used in this application”. The examiner interpreted the limitation “minimum wavelength” as the frequency of the ultrasound waves which corresponds to low wavelength in the body. As the example provided in the applicant’s specification, where the 7-12 MHZ ultrasound wave range corresponds to a wavelength about 0.1-0.2mm, then the 5MHZ frequency would corresponds to even lower wavelength in the body ), wherein the electroactive material layer comprises filler particles having a maximum linear dimension of less than 20% of said minimum wavelength (see paragraph 0105, ex: “Typically, a particle size of 0.5 to 5 microns is used, and a filler in the range of 5 to 30% by volume is used although other percentages may be appropriate based on the material and particle size”. The examiner interpreted this limitation as the maximum particle size in the layer. As the example provided in the applicant’s specification, where the maximum particle size is 0.02mm or even 0.01mm, then the particle size of 0.5 to 5 microns is within the maximum particle size.)
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Hall to provide the transducer arrangement is adapted to generate ultrasound waves having a minimum wavelength in the material, wherein the electroactive material layer comprises filler particles having a maximum linear dimension of less than 20% of said minimum wavelength. Doing so would effectively stimulate tissue and result in more accurate imaging and treatment.

Claims 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seyed-Bolorforosh et al. (US Patent No. 5638822, hereinafter, Seyed) in the view of Li et al (US Pub No. US2014/0265728).

Regarding 5, Seyed teaches A component as claimed in claim 4, however, Seyed fails to explicitly teach wherein the layered structure comprises a top (47) and bottom (48) layer of first acoustic impedance and a middle layer (49) of second, lower acoustic impedance.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches the layered structure comprises a top (47) and bottom (48) layer of first acoustic impedance and a middle layer (49) of second, lower acoustic impedance (see paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide layered structure comprises a top and bottom layer of first acoustic impedance and a middle layer of second, lower acoustic impedance. Doing so would increase the efficiency of the acoustic wave transmission. By adding a middle layer, it will improve the acoustic impedance matching between the top and bottom layers.

Regarding 6, Seyed teaches A component as claimed in any preceding claim, however, Seyed fails to explicitly teach wherein the electroactive material layer and/or the further material layer comprise filler particles for tuning the acoustic impedance.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches the electroactive material layer and/or the further material layer comprise filler particles for tuning the acoustic impedance (See paragraph 0024).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide an electroactive material layer and/or the further material layer comprise filler particles for tuning the acoustic impedance. Doing so would reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo. By adding particles to the layer it would increase the density and the acoustic impedance.

Regarding 9, Seyed teaches A component as claimed in any one of claims 6 to 8, however, Seyed fails to explicitly teach wherein the electroactive material actuator comprises an electroactive material layer with the particles and an electroactive material layer without the particles.
Li, in the same field of endeavor in the subject of ultrasound transducers, teaches wherein the electroactive material actuator comprises an electroactive material layer with the particles and an electroactive material layer without the particles (see paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Li to provide an electroactive material actuator comprises an electroactive material layer with the particles and an electroactive material layer without the particles. Doing so would reduce the acoustic impedance mismatch between the layers, reverberation, and ring echo. By adding particles to the layer it would increase the density and the acoustic impedance.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seyed-Bolorforosh et al. (US Patent No. 5638822, hereinafter, Seyed) in the view of Van Den Ende et al (US Patent No. 10575780, hereinafter, Van).

Regarding claim 13, Seyed teaches An ultrasound device as claimed in claim 12, however, Seyed fails to explicitly teach wherein the acoustic coupling component is spaced from the transducer arrangement.
Van, in the same field of endeavor in the subject of electroactive material actuator, teaches the acoustic coupling component is spaced from the transducer arrangement (see col 10, lines 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Seyed to incorporate the teachings of Van to provide an acoustic coupling component is spaced from the transducer arrangement. Doing so would increase the accuracy of imaging or treatment of the tissue. By spacing the component from the ultrasound arrangement, it would result in covering more surface area and prevent ultrasound wave scattering.
[AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    748
    537
    media_image1.png
    Greyscale




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/
Supervisory Patent Examiner, Art Unit 3793